Title: Joseph Milligan to Thomas Jefferson, 2 February 1812
From: Milligan, Joseph
To: Jefferson, Thomas


          
                  Dear Sir 
                  Georgetown 
                     February 2nd 1812
          
		   
		  As you will See by the Enclosed proof of the first 12 pages of the Manual I have had it printed to meet your Idea as to Size and think that it is certainly a great improvement as it may be bound like the Volume of the British spy herwith sent So as to make an elegant pocket Volume I have not yet got the house of representatives to take a Vote on ordering a certain Number for the house but I hope to have it brought before them in a week—I went this day to get Mr Burwell to give me some instructions in what manner to bring it before the house but he had just Set out for Baltimore but I hope he will be back in a few days, I
			 have just been with our mutual
			 friend Mr John 
                  
                  Barnes who is in good health and desires his respects with the best wishes for your health and happiness
          I am with respect Your obedient Servant
                  Joseph Milligan
        